Judgment unanimously affirmed, with costs, for the reasons expressed in the memorandum decision at Special Term, Conway, J. Petitioner’s claim of need under emergency conditions was clearly before the hearing officer and respondents, and was impliedly ruled upon adversely to petitioner. Such action was arbitrary and unreasonable under the circumstances and was properly annulled by Special Term. (Appeal from judgment of Onondaga Supreme Court—article 78.) Present—Cardamone, J. P., Hancock, Denman, Goldman and Witmer, JJ.